                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:20-cv-00672-MR

SHANNON LEE DURHAM,              )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                              ORDER
                                 )
JEREMY DANIEL PAGE, et al.,      )
                                 )
              Defendants.        )
________________________________ )

         THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint. [Doc. 1].

I.       BACKGROUND

         In this action filed on December 3, 2020, pursuant to 42 U.S.C. § 1983,

pro se Plaintiff Shannon Lee Durham (“Plaintiff”), a pre-trial detainee

currently incarcerated at Rowan County Detention Center in Salisbury, North

Carolina, purports to bring claims arising out of events occurring in Rowan

County, North Carolina. Plaintiff names eleven Defendants in this matter, all

of which are either individuals or entities that reside or are located in Rowan

County, North Carolina.1 [Doc. 1 at 3, 5, 7, 9, 11]. Plaintiff alleges violations

of his rights under the Fourth, Sixth, and Fourteenth Amendments of the U.S.


1
    Rowan County, North Carolina, is located in the Middle District.


            Case 3:20-cv-00672-MR Document 5 Filed 12/10/20 Page 1 of 3
Constitution and Sections 5, 19, and 23 of Article 1 of the North Carolina

Constitution apparently relative to his arrest, prosecution, the underlying

investigation, and representation provides by his attorneys. [Id. at 11, see

id. at 17-43, 47-55].

II.   DISCUSSION

      In an action arising under 42 U.S.C. § 1983, venue is established by

28 U.S.C. § 1391(b), which provides: (b) A civil action may be brought in: (1)

a judicial district where any defendant resides, if all defendants are residents

of the State in which the district is located; (2) a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred,

or a substantial part of property that is the subject of the action is situated;

or (3) if there is no district in which an action may otherwise be brought as

provided in this section, any judicial district in which any defendant is subject

to the court's personal jurisdiction with respect to such action.

      Therefore, under Section 1391, Plaintiff’s action may be heard in a

venue where all the defendants reside, or in the venue where the issue

substantially arose, which here is the Middle District of North Carolina.

Pursuant to 28 U.S.C. § 1406(a), the Court may dismiss this action, or, if it

is in the interest of justice, transfer this action to the United States District

Court for the Middle District of North Carolina. The Court will transfer this


                                        2

         Case 3:20-cv-00672-MR Document 5 Filed 12/10/20 Page 2 of 3
action to the Middle District of North Carolina.

III.   CONCLUSION

       For the reasons stated herein, the Court transfers this action to the

Middle District of North Carolina.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s action is transferred to the Middle District of North

               Carolina.

       2.      The Clerk is instructed to terminate this action.

       IT IS SO ORDERED.
                                       Signed: December 9, 2020




                                          3

            Case 3:20-cv-00672-MR Document 5 Filed 12/10/20 Page 3 of 3
